—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about February 2, 2000, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied, there being questions of fact as to whether defendants’ vehicle was exceeding the legal speed limit immediately prior to the collision, and, if so, whether that contributed to the occurrence of the collision or the severity of plaintiffs’ injuries. Concur — Nardelli, J. P., Mazzarelli, Lerner, Andrias and Buckley, JJ.